      Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 1 of 19 PageID #: 467



                         IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT CHARLESTON

 BRADLEY COTTRELL, on behalf of the
 ESTATE OF BERNARD DALE
 COTTRELL,

      Plaintiff,

 v.                                                            Civil Action No. 2:18-cv-01281
                                                              Honorable Thomas E. Johnston
 NATHAN SCOTT STEPP, Individually as
 a member of the West Virginia State
 Police; ZACH W. HARTLEY, Individually
 as a member of the West Virginia State
 Police; OKEY S. STARSICK, Individually
 as a member of the West Virginia State
 Police; ROBERT B. HICKMAN,
 Individually as a member of the Roane
 County Sheriff's Department; ROANE
 COUNTY SHERIFF'S DEPARTMENT;
 and WEST VIRGINIA STATE POLICE,

      Defendants

                 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
               DEPUTY HICKMAN’S MOTION FOR SUMMARY JUDGMENT

         COMES NOW, Deputy Hickman, by his counsel, the law firm of Bailey & Wyant, PLLC,

Charles R. Bailey, and John P. Fuller, and in support of its Motion for Summary Judgment filed

contemporaneously herewith, shows this Court the following:

I.       Factual History

         A.        Monday, September 5, 2016

         On Monday, September 5, 2016, Amanda Cottrell called Roane County 911, reporting a

“domestic disturbance” at the home of Virginia and Bernard Cottrell and requesting that a Law

Enforcement Officer be dispatched to aid Bradly Cottrell and Deborah Huffman in removing
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 2 of 19 PageID #: 468



Virginia Cottrell from the home. See 911 recording attached hereto as Exhibit A. Similarly,

Orland “Buddy” Huffman called 911 and requested aid from a Law Enforcement Officer in removing

his mother-in-law, Virginia Cottrell, from the Cottrell home. See 911 recording attached hereto as

Exhibit B. In his call, Mr. Huffman reported that Virginia Cottrell lived in a domestic violence

situation “pretty much all of her life.” Id.

        Ultimately, Deputy Hickman and Trp. Harley were dispatched to the Cottrell family home.

See Deposition of Deputy Hickman, pages 12-13, lines 17-24, 1-8, attached hereto as Exhibit C.

Based upon the design of the home, Deputy Hickman and Trp. Hartley could not approach the front

door of the home and, instead, approached the rear door of the home. Id. at page 17, lines 5-11.

Deputy Hickman attempted to make contact with the occupants of the home. Ultimately, Mr.

Cottrell answered the door and appeared agitated and informed Deputy Hickman that the voices did

not want him speaking to Deputy Hickman. Id. at pages 17-18, lines 20-24, 1-5. Thereafter, a

vehicle entered the driveway and Deputy Hickman left the door and went to Trp. Hartley. Id. at

pages 19-21, lines 20-24, 1-12. Upon speaking with the occupants of the vehicle that had pulled into

the driveway, Deputy Hickman learned that Virginia Cottrell was in the vehicle with her son, Bradley

Cottrell, and it was agreed that all would travel to a nearby grocery store to speak. Id. at pages 21,

lines 1-15.

        Upon arrival at the grocery store Deputy Hickman and Trp. Hartley spoke with Virginia

Cottrell, her son, Bradley Cottrell, her daughter, Deborah Huffman, and her son-in-law, Orland

“Buddy” Cottrell. Id. at pages 21-23, lines 10-24, 1-24, 1-13. Deputy Hickman gave the family

information on how to apply for a Domestic Violence Petition or Mental Hygiene Petition. Id. After

leaving the grocery store, Deputy Hickman had no further contact with Bernard Cottrell or his family

on Monday, September 5, 2016.

                                                  2
    Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 3 of 19 PageID #: 469



        B.       Tuesday, September 6, 2016

        On Tuesday, September 6, 2016, Deputy Hickman and Trp. Hartley were traveling in Deputy

Hickman’s patrol vehicle, on a call in the area of Roane County near Clendenin,1 WV and I-79. Id at

page 32, lines 9-16. While on this call, Deborah Huffman called Deputy Hickman’s mobile phone2

and reported that her father, Bernard Cottrell, had called her and threatened suicide. Id. at pages 29-

30, lines 15-24, 1-22. Upon receiving this call and believing that Deborah Huffman would be

obtaining a Mental Hygiene Petition against Bernard Cottrell, Deputy Hickman and Trp. Hartley

began traveling back towards Spencer, the county seat of Roane County, West Virginia3. Id. at pages

31-32, lines 11-24, 1-24.

        Upon returning to Spencer, WV, Deputy Hickman and Trp. Hartley went to the Roane

County Sheriff’s Department Office. Id. at page 32, lines 21-24. While at the Roane County

Sheriff’s Department Office, Deputy Hickman received a second call from Deborah Huffman on his

mobile phone. Id. at pages 33-34, lines 4-24, 1-21. In this second call, Deborah Huffman ultimately

reported to Deputy Hickman that Bernard Cottrell had traveled to Bradley Cottrell’s home in Mineral

Wells, Wood County, West Virginia and fired a weapon into the home. Id. Deputy Hickman

provided this information to Roane County 911, with the intention of Roane County 911 providing

this information to Wood County 911 and dispatching an Officer to Brandley Cottrell’s home. Id.

Additionally, with this information, Deputy Hickman and Trp. Hartley returned to Deputy

Hickman’s patrol vehicle and began traveling towards Bernard Cottrell’s home, with the intent of



1 Clendenin, WV lies in Kanawha County, WV. The reference to I-79 and Clendenin is made to illustrate the portion of
Roane County, WV where Deputy Hickman and Trp. Hartley were at the time Debera Huffman called Deputy Hickman.
2 Deputy Hickman does not know how Debera Huffman obtained his mobile phone number but believes she obtained it
through the Roane County Board of Education as Deputy Hickman was assigned duties as the School Resource Officer
and Debera Huffman and her husband, Orland “Buddy” Huffman, are both employed by the Roane County Board of
Education. Deputy Hickman does not believe he ever provided his mobile phone number directly to Debera Huffman.
3 From Exit 19 of I-79 it is approximately 26 miles to Spencer, WV via US 119.

                                                         3
    Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 4 of 19 PageID #: 470



performing a wellness check. Id. at pages 34-35, lines 22-24, 1-6. In addition to the information

received from Deborah Huffman in her second call to Deputy Hickman’s mobile phone, Julie

Triplett from Westbrook Health Services called Roane County 911 and stated that Deborah Huffman

was in the process of filing a Mental Hygiene Petition against Bernard Cottrell but was fearful that he

would harm himself before the Petition was completed and requested a welfare check by a Law

Enforcement Officer. See 911 call by Julie Triplett attached hereto as Exhibit D.

         Deputy Hickman and Trp. Hartley left Spencer and began traveling North on State Route 14,

a path that would take them towards Bernard Cottrell’s home and the Wirt County/Roane County

line.4 See Deposition of Deputy Hickman at pages 34-35, lines 22-24, 1-6. After driving by Mr.

Cottrell’s home and not seeing his vehicle parked on the property, Deputy Hickman and Trp. Hartley

returned to State Route 14, parking in a church parking lot in close proximity to the Wirt

County/Roane County line, with the intent to initiate a traffic stop as Bernard Cottrell traveled south

on State Route 14 from Wood County, WV. Id. pages 35-37, lines 18-24, 1-24, 1-1-5.

         Ultimately, Bernard Cottrell did pass the church parking lot on State Route 14,

acknowledging that he saw Deputy Hickman and Trp. Hartley proceeded south. Id. at page 41, lines

4-21. Deputy Hickman pulled onto State Route 14 and attempted to initiate a traffic stop of Bernard

Cottrell by activating his blue lights. Id. at page 44, 2-5. At that point, Bernard Cottrell accelerated,

made an illegal pass and caused a pursuit to begin. Id. at page44, lines 6-20.

         Prior to Deputy Hickman attempting to initiate a traffic stop and Bernard Cottrell fleeing,

Deputy Hickman and/or Trp. Hartley had made contact with Trp. Stepp and he was traveling north

on State Route 16 to aid Deputy Hickman and Trp. Hartley. Id. at page 38-39, lines 6-24, lines 1-5.


4 If Bernard Cottrell had in fact been to Mineral Wells, Wood County, WV, where his son Bradley Cottrell lived, it is a
reasonable assumption that he would travel south on State Route 14, traveling from Wood County to Wirt County, and
ultimately to Roane County, to return home.

                                                          4
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 5 of 19 PageID #: 471



Ultimately, the chase headed south on State Route 14 passed Trp. Stepp as he headed north on State

Route 14. See video from Trp. Stepp’s Cruiser attached hereto at Exhibit E. Once passed, Trp.

Stepp turned his vehicle south and joined the pursuit of Bernard Cottrell. Id.

       Ultimately, after passing the intersection of State Route 14 and Randolph Road, south of the

intersection, Bernard Cottrell attempted to make a three-point turn. Id. at pages 46-48, lines 12-24,

1-24, 1-2. Deputy Hickman stopped his vehicle just north of the Cottrell vehicle, in the south bound

lane. Id. at page 48-49, lines 22-24, 1-4. Upon approaching the Cottrell vehicle and Deputy

Hickman’s vehicle, observing Bernard Cottrell attempt to pull forward, and presumable travel north

on State Route 14, Trp. Stepp made the decision to block the Cottrell vehicle.

       However, Trp. Stepp ultimately dismissed the plan to block the Cottrell vehicle and decided

to ram the Cottrell vehicle:

       Q.      You said he wasn’t able to complete that three-point turn. How does his
               vehicle eventually come to a stop?

       A.      I crash into it.

       Q.      At what point of this three-point turn do you crash into him?

       A.      It was - - I guess it would be when he was perpendicular to the road. Crash
               may be the wrong word. It was more like a ram. It was an intentional crash.

       Q.      Did you communicate your intent with Deputy Hickman and Trooper Hartley
               to ram your vehicle into Mr. Cottrell’s vehicle?

       A.      Yes.

       Q.      What did you tell them about that?

       A.      When he was doing the three-point turn, the initial plan was I was going to
               block the road and block him in there so he couldn’t go any further, but then
               other things happened.

       Q.      Was it your intent to actually make contact with his vehicle?


                                                 5
Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 6 of 19 PageID #: 472



   A.    No. The initial plan was to block his vehicle in.

   Q.    And did you discuss what Deputy Hickman and Trooper Hartley were going
         to do at the point that you blocked Mr. Cottrell’s vehicle in?

   A.    There wasn’t enough time.

   Q.    So what’s the reason you ultimately run into Mr. Cottrell’s vehicle?

   A.    He started brandishing a shotgun.

   Q.    And so I understand the timing of this, Mr. Cottrell starts brandishing the
         shotgun at the point that you’re moving in the direction of his vehicle to block
         him in? Is that correct?

   A.    Yes.

   Q.    And how is Mr. Cottrell’s vehicle situated relative to yours at the time that
         you first see Mr. Cottrell brandishing a shotgun?

   A.    He was - - he kind of swoops into - - he was heading south, and he kind of
         goes in the other lane and goes like this, curves back into his lane, and he
         goes up. It’s perpendicular. Then he backs up. That’s when I see it.

   Q.    All right. So it’s at the time that Mr. Cottrell is perpendicular with Route 14?

   A.    Yes. If not a hundred percent perpendicular, it was in the perpendicular
         direction.

   Q.    From the way that you’re looking at him, what window or windows are you
         able to see him through?

   A.    The front passenger and the windshield. The front driver’s side, I should say,
         and then the windshield.

   Q.    Okay. When you’re using the term “brandishing” to describe what you saw at
         that point, can you tell me what specifically you mean by that?

   A.    He had a shotgun-like object. We’re assuming it was a shotgun based off
         information we were given prior to all this. That he was holding it, picking it
         up with his right hand, trying to pick it up. When I say “pick it up,” he was
         trying to get it aimed in the vehicle. See Deposition of Trooper Stepp, pages
         45-47, lines 15-24,1-24, 1-21, attached hereto as Exhibit F.

   Q.    At what point does your plan to block off Mr. Cottrell’s vehicle become an

                                            6
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 7 of 19 PageID #: 473



               intent to actually make contact with his vehicle?

       A.      Once I noticed that shotgun.

       Q.      What was your intent with ramming Mr. Cottrell’s vehicle?

       A.      Basically just to stop him at that point in time. At that point he would lose
               focus, and that would be it.

       Q.      Approximately how fast was your vehicle traveling when you struck Mr.
               Cottrell’s vehicle?

       A.      I don’t know.

       Q.      Once you saw this object, did you accelerate at all, or did you maintain speed?

       A.      I accelerated. Id. at page 5-18.

       Immediately after the collision, Trp. Stepp was still able to observe Bernard Cottrell in his

vehicle attempting to point the shotgun at him:

       Q.      Can you still see Mr. Cottrell at this point?

       A.      Yes, ma’am.

       Q.      And again, through what windows of the vehicle are you able to see him
               through at this point?

       A.      At this point in time it’s only the windshield.

       Q.      Do you see him do anything at this point?

       A.      He’s trying to raise that - - or lower that weapon down towards me. Id. at
               page 52, lines 1-17.

       Following the collision, Trp. Stepp exited his vehicle. Upon exiting his vehicle, Trp. Stepp

announced to the other officers that a weapon was present. Specifically, Trp. Hartley offered the

following:

       Q.      Tell me what happened next once you got out of your vehicle?

       A.      So once I exited Deputy Hickman’s passenger side door, as I was exiting, I

                                                  7
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 8 of 19 PageID #: 474



               heard Trooper Stepp yell, “Gun, gun, gun.” He began to fire. That’s when I
               locked my attention on Mr. Cottrell. I could see the camouflage stock. At that
               point in time, we didn’t know if it was a rifle or a shotgun, but it appeared to
               be laying on the driver dash - - or excuse me - - the dashboard. His right hand
               was on the stock of the firearm. I can’t say that it was grasping the trigger, but
               it was in that area. That’s when I engaged. See Deposition of Trp. Hartley,
               page 37, lines 6-17, attached hereto as Exhibit G.

       Similarly, upon exiting his vehicle, Deputy Hickman also heard Trp. Stepp announce the

presence of a firearm in the Cottrell vehicle:

       Q.      After you see Trooper Stepp’s vehicle make contact with Mr. Cottrell’s
               vehicle, what do you do next?

       A.      At that point in time, I know that Trooper Stepp got out of his car, and I’m
               trying to get out of my car, and I get tangled up – where I had my seatbelt on
               during the pursuit, and I got tangled up and missed just a hair, but as I was
               coming out of my car, of course, headed towards Mr. Cottrell’s car, at that
               point in time I believe I hear the words “Gun,” and then Trooper Stepp begins
               firing - - begins to fire, I should say. See Deposition of Deputy Hickman,
               pages 51-52, lines 18-24, 1-3.

       As Trp. Stepp fired his weapon at Bernard Cottrell, Mr. Cottrell continued to track Trp. Stepp

with the barrel of the shotgun. With regard to this issue, Trp. Stepp offered the following:

       Q.      What movements did you see Mr. Cottrell make following your reloading?

       A.      It was like he was tracking me with that gun, so aiming at me as I moved. He
               was still aiming that gun. See Deposition of Trp. Stepp, page 58, lines 11-14,
               attached hereto as Exhibit F.

       Trp. Hartley, offered testimony with regarding the danger posed to anyone in front of the

shotgun barrel:

       Q.      Would I be accurate in saying you aim a pistol or rifle, but you point a
               shotgun?

       A.      Yes, sir.

       Q.      And is that because with a shotgun, you do not have to be as accurate?

       A.      It’s an area weapon, yes, sir.

                                                   8
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 9 of 19 PageID #: 475




       Q.      Tell me what you mean by an “area weapon.”

       A.      An area weapon covers more mass on a surface versus a rifle or pistol that
               covers less surface distance and is more precise on a location shot.

       Q.      Am I generally correct that a pistol or rifle fires a single projectile per round?

       A.      Yes, sir.

       Q.      And that a shotgun fires a mass of BBs?

       A.      Yes, sir.

       Q.      Have you ever been shot with a shotgun?

       A.      Yes, sir.

       Q.      And was it your experience that it didn’t have to be aimed, it just had to be
               pointed?

       A.      Yes, sir.

       Q.      Did you believe that Trooper Stepp was in danger of being hit with a blast
               from that shotgun?

       A.      Yes, sir. See Deposition of Trp. Hartley, pages 57-58, lines 13-24, 1-11,
               attached hereto as Exhibit G.


       There is no dispute that once the firing concluded, Deputy Hickman moved to the passenger’s

side of the Cottrell vehicle to provide cover for Trp. Stepp while Trp. Harley provided cover from

the driver’s side of the Cottrell vehicle, as Trp. Stepp broke the passenger’s side window to retrieve

Mr. Cottrell’s weapon. At that time each observed that Mr. Cottrell continued to hold a pump-action

shotgun with a camouflage stock in his right hand. See Deposition of Deputy Hickman, pages 60-61,

lines 13-34, 1-5. Deposition of Trp. Stepp, page 64, lines 6-23. Deposition of Trp. Hartley, pages 46-

47, lines 20-24, 1-2.

       Based upon the foregoing, it is without question that Bernard Cottrell was known to be armed

                                                   9
      Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 10 of 19 PageID #: 476



to Deputy Hickman, Trp. Hartley and Trp. Stepp prior to the pursuit that ended in the death of

Bernard Cottrell on September 6, 2016. Additionally, it is without question that Trp. Stepp observed

Bernard Cottrell attempting to level the shotgun at Trp. Stepp as Trp. Stepp maneuvered his cruiser,

initially to block the Cottrell vehicle and ultimately ramming the Cottrell vehicle. It is without

question that Bernard Cottrell tracked Trp. Stepp with the barrel of the shotgun as Trp. Stepp, Trp.

Hartley and Deputy Hickman fired into the Cottrell vehicle. It is also without question that once the

firing stopped, both Troopers and Deputy Hickman observed Bernard Cottrell continuing to grip the

shotgun as Trp. Stepp removed it from the vehicle.

II.      Standard of Law

         “Summary judgment is proper where the pleadings, depositions, and affidavits in the record

show that there is ‘no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.”’ Kitchen v. Summers Continuous Care Center, LLC, 552 F.Supp.2d

589, 592 (S.D.W.Va. 2008) (Quoting Fed.R.Civ.P. 56(c)). “The moving party bears the burden of

showing that there is no genuine issue of material fact, and that it is entitled to judgment as a matter

of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 322-323 (1986). “When determining whether

there is an issue for trial, the Court must view all evidence in the light most favorable to the non-

moving party.” Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 123 (4th Cir.1990). “The

nonmoving party nonetheless must offer some ‘concrete evidence from which a reasonable juror

could return a verdict in his [or her] favor[.]’” Piedmont Behavioral Health Ctr., LLC v. Stewart, 413

F.Supp.2d 746, 751 (S.D.W.Va. 2006) (Goodwin, J.) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 256 (1986)). “Conclusory or speculative allegations do not suffice, nor does a mere

scintilla of evidence in support of [the non-moving party’s] case.” Thompson v. Potomac Elec.

Power Co., 312 F.3d 645, 649 (4th Cir. 2002).

                                                  10
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 11 of 19 PageID #: 477



III.    Argument

        A.     The force utilized by Deputy Hickman was objectively reasonable.

        Deputy Hickman did not use an unreasonable amount of force in attempting to detain Bernard

Cottrell.

        Excessive force claims are reviewed under the Fourth Amendment’s objectively reasonable

standard. Anderson v. Russell, 247 F.3d 125, 129 (4th Cir. 2001) (citing Graham, 490 U.S. at 397,

109 S.Ct. 1865). Under this standard, “[t]he question is whether a reasonable officer in the same

circumstances would have concluded that a threat existed justifying the particular use of force.” Id.

The reasonableness of a particular use of force is analyzed “from the perspective of a reasonable

officer on the scene, rather than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396, 109

S.Ct. 1865. “The calculus of reasonableness must embody allowance for the fact that police officers

are often forced to make split-second judgments—in circumstances that are tense, uncertain, and

rapidly evolving—about the amount of force that is necessary in a particular situation.” Id. at 396–

97, 109 S.Ct. 1865. When analyzing an excessive force claim, a court must pay “careful attention to

the facts and circumstances of each particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officers or others, and whether he

is actively resisting arrest or attempting to evade arrest by flight.” Id. at 396, 109 S.Ct. 1865.

        Federal courts “weigh the nature and quality of the intrusion on the individual's Fourth

Amendment interests against the countervailing governmental interests at stake.” Jones v. Buchanan,

325 F.3d 520, 527 (4th Cir.2003) (citation omitted). The test requires the Court to consider the

specific facts and circumstances of each case, including “the severity of the crime at issue, whether

the suspect poses an immediate threat to the safety of the officers or others, and whether the suspect

is actively resisting arrest or attempting to evade arrest by flight.” Id. (quoting Graham, 490 U.S. at

                                                  11
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 12 of 19 PageID #: 478



396, 109 S.Ct. 1865). Thus, the totality of the circumstances must demonstrate that the amount of

force applied was objectively reasonable. Id. Hence, the question is not whether Deputy Hickman

was justified in using any force against Bernard Cottrell, but rather whether the amount of force he

used was objectively reasonable.

       Turning to each of the Graham factors, it is clear that the force utilized by Deputy Hickman

was objectively reasonable. With regard to the first factor, while Bernard Cottrell had committed a

long list of crimes prior to the stop, including brandishing a weapon at the home of his Son,

daughter-in-law and grandchildren in Wood County, West Virginia, at the time of the stop Bernard

Cottrell was brandishing a pump-action shotgun at Trp. Stepp. Clearly, one cannot discount the

seriousness of pointing a pump-action shotgun at a law enforcement officer.

       When turning to the second factor, Bernard Cottrell posed a deadly threat to each of the law

enforcement officers on scene and particularly to Trp. Stepp as the pump-action shotgun was pointed

out the front of the Cottrell vehicle and, therefore, placed Trp. Stepp in the zone of danger of a

shotgun blast. Similarly, Trp. Stepp’s testimony is crystal clear; as he moved away from the front of

the Cottrell vehicle and toward the passenger side of the Cottrell vehicle, Bernard Cottrell continued

to track Trp. Stepp with the barrel of the pump-action shotgun.

       Finally, when turning to the third factor, Bernard Cottrell’s vehicle had just been rammed, in

an attempt to end a high-speed pursuit. However, Bernard Cottrell’s vehicle remained in gear and

was pushing against Trp. Stepp’s cruiser. Bernard Cottrell had been fleeing law enforcement since

crossing the Wirt/Roane County line and was attempting to make a three-point turn when Trp. Stepp

observed the shotgun, abandon his plan to block the Cottrell vehicle and elected to ram the Cottrell

vehicle. It could be nothing more than speculation to say that Bernard Cottrell had abandon his

intent to continue to actively flee law enforcement when his vehicle was rammed by Trp. Step.

                                                 12
  Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 13 of 19 PageID #: 479



       Based upon the foregoing, it is clear that the force utilized by Deputy Hickman, as well as

Trps. Stepp and Hartley was reasonable given the threat posed by Bernard Cottrell. Specifically, the

threat posed to Trp. Stepp who was being tracked with a deadly weapon.

       B.      Defendant Hickman is entitled to qualified immunity.

       Even assuming a Fourth Amendment violation occurred, which Deputy Hickman does not

concede, Deputy Hickman is entitled to qualified immunity because no competent officer would

have known that shooting Bernard Cottrell to protect himself, Trp. Hartley and/or Trp. Stepp would

have violated the Fourth Amendment because the Bernard Cottrell was armed with a pump-action

shotgun, had pointed the shotgun at Trp. Stepp, was tracking Trp. Stepp with the shotgun, and the

situation unfolded in less than a minute.

       Qualified immunity attaches when an official’s conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known. White v. Pauly,

137 S. Ct. 548, 196 L. Ed. 2d 463 (2017). Although “this Court’s caselaw does not require a case

directly on point for a right to be clearly established, existing precedent must have placed the

statutory or constitutional question beyond debate.” White, 137 S. Ct. 548, 196 L. Ed. 2d 463, at

468) (internal quotation marks omitted). “In other words, immunity protects all but the plainly

incompetent or those who knowingly violate the law.” Ibid. (internal quotation marks omitted). This

Court has “‘repeatedly told courts—and the Ninth Circuit in particular—not to define clearly

established law at a high level of generality.’” City and County of San Francisco v. Sheehan, 135 S.

Ct. 1765, 191 L. Ed. 2d 856 (2015)) (quoting Ashcroft v. al-Kidd, 563 U. S. 731, 742, 131 S. Ct.

2074, 179 L. Ed. 2d 1149 (2011)); see also Brosseau, supra, at 198-199, 125 S. Ct. 596, 160 L. Ed.

2d 583.

       “[S]pecificity is especially important in the Fourth Amendment context, where the Court has

                                                13
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 14 of 19 PageID #: 480



recognized that it is sometimes difficult for an officer to determine how the relevant legal doctrine,

here excessive force, will apply to the factual situation the officer confronts.” Mullenix v. Luna, 136

S. Ct. 305, 193 L. Ed. 2d 255 (2015). Use of excessive force is an area of the law “in which the

result depends very much on the facts of each case,” and thus police officers are entitled to qualified

immunity unless existing precedent “squarely governs” the specific facts at issue. Id., 136 S. Ct. 305,

193 L. Ed. 2d 255, at 260. Precedent involving similar facts can help move a case beyond the

otherwise “hazy border between excessive and acceptable force” and thereby provide an officer

notice that a specific use of force is unlawful. Id., 136 S. Ct. 305, 193 L. Ed. 2d 255, at 263.

       “Of course, general statements of the law are not inherently incapable of giving fair and clear

warning to officers.” White, 137 S. Ct. 548, 196 L. Ed. 2d 463, at 468). But the general rules set forth

in “Garner and Graham do not by themselves create clearly established law outside an ‘obvious

case.’” Ibid. Where constitutional guidelines seem inapplicable or too remote, it does not suffice for

a court simply to state that an officer may not use unreasonable and excessive force, deny qualified

immunity, and then remit the case for a trial on the question of reasonableness. An officer “cannot

be said to have violated a clearly established right unless the right’s contours were sufficiently

definite that any reasonable official in the defendant’s shoes would have understood that he was

violating it.” Plumhoff v. Rickard, 134 S. Ct. 2012, 188 L. Ed. 2d 1056 (2014).

       The facts of the instant case are remarkably similar to the facts of Kisela v. Hughes, 138 S.Ct.

1148, 200 L. Ed. 2d 449 (2018). In Kisela, police officers in Tucson, Arizona responded to a radio

call that a woman was engaging in erratic behavior with a knife. The officers had been on scene

briefly, perhaps just a minute. When Officer Kisela fired, Hughes was holding a large kitchen knife,

had taken steps toward another woman standing nearby and had refused to drop the knife. Id. at

1150. Following the shooting, all three officers on scene said that the subjectively believed that

                                                  14
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 15 of 19 PageID #: 481



Hughes posed a threat to the woman standing nearby. Id. In reaching its decision, the Kisela Court

noted that it “…need not, and does not, decide whether Kisela violated the Fourth Amendment when

he used deadly force against Hughes. For even assuming a Fourth Amendment violation occurred –

a proposition that is not at all evident – on these facts Officer Kisela was at least entitled to qualified

immunity. Id. at 1152. In finding qualified immunity, the Kisela Court held that “[T]his is far from

an obvious case in which any competent officer would have known that shooting Hughes to protect

Chadwick would violate the Fourth Amendment.” Id. at 1153.

        Just as in Kisela, the situation unfolded and ended within seconds, likely less than a minute.

Deputy Hickman’s testimony is clear; as soon as he exited his vehicle Trp. Stepp announced “Gun”

and began firing his weapon at Bernard Cottrell. Likewise, both Trp. Hartley and Deputy Hickman

began firing to eliminate the threat to Trp. Stepp. While this case is factually very similar to Kisela,

it does have one significant difference. In Kisela, the Plaintiff held a knife which is typically a

“contact weapon,” however; in the instant case, Bernard Cottrell was wielding a pump-action

shotgun (an area weapon) that could produce deadly results even haphazardly aimed from inside the

Cottrell vehicle. Clearly, no competent officer would have known that shooting Bernard Cottrell to

protect Trp. Stepp would violate the Fourth Amendment. Therefore, Deputy Hickman is entitled to

qualified immunity from all claims asserted in the above-captioned matter.

        C.      It is proper for the Court to Grant Summary Judgment with regard to all claims
                asserted under Article III, Section 10 of the West Virginia Constitution.

        In Count IV of the Complaint, Plaintiff alleges that Deputy Hickman used “excessive and

deadly force…during the shooting of Mr. Cottrell on September 6, 2016, resulting in his death.” See

ECF Document No. 1 at page 12. Claims based on Article III, Section 10 of the West Virginia

Constitution, which corresponds with the Federal Constitution’s due process clause, in Article III,


                                                    15
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 16 of 19 PageID #: 482



Section 6 of the West Virginia Constitution, which corresponds with the Federal Constitution’s

Fourth Amended Protections and said reasonable search and seizures. The Unites State Supreme

Court has held that “all claims that law enforcement officers have used excessive-deadly or not-in

the course of an arrest, investigatory stop, or other internal “seizure” of a free citizen should be

analyzed under the Fourth Amendment and its “reasonableness” standard, rather than under a

“substitutive due process” approach.” Graham v. Conner, 490 U.S. 386, 395 (1989); United States

v. Lanier, 520 U.S. 259, 272n. 7 (1997).

        Although the West Virginia Constitution may in some circumstances provide additional

protections beyond those provided by the United States Constitution. State v. Osakalumi, 461 S.E.2d

504, 512 (W.Va. 1995), “the protections afforded West Virginia Citizens under [Article III, Section 6

of the state constitution] are coextensive with those provided in the Fourth and Fourteenth

Amendments to the United States Constitution.” State v. Clark, 752 S.E.2d 907, 920, 921 (W.Va.

213).

        Therefore, as the protections afforded by substitutive due process are at best redundant of

those afforded by the more specific provisions of Article III, Section 6 it is proper for this Court to

grant summary judgment with regard to all claims asserted under Article III, Section 10 of the West

Virginia Constitution.

IV.     Conclusion

        Based upon the foregoing, Deputy Hickman did not violate the Fourth Amendment of the

United States Constitution by using deadly force against Bernard Cottrell when Bernard Cottrell was

brandishing a pump-action shotgun at Trp. Stepp. Even if this Court were to find a Fourth

Amendment violation, which Deputy Hickman denies, all claims asserted by the Plaintiff are barred

by qualified immunity afforded to Deputy Hickman. Therefore, it is proper for this Court to enter an

                                                  16
   Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 17 of 19 PageID #: 483



Order granting summary judgment in favor of Deputy Hickman with regard to all claims asserted by

the Plaintiff.

                                               DEPUTY ROBERT B. HICKMAN,

                                               By Counsel,


  /s/ John P. Fuller
Charles R. Bailey (WV Bar #0202)
John P. Fuller (WV Bar #9116)
Jeffrey M. Carder (WV Bar #12725)
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, West Virginia 25337-3710
T: 304.345.4222
F: 304.343.3133
cbailey@baileywyant.com
jfuller@baileywyant.com
jcarder@baileywyant.com




                                              17
  Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 18 of 19 PageID #: 484



                      IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

 BRADLEY COTTRELL, on behalf of the
 ESTATE OF BERNARD DALE
 COTTRELL,

      Plaintiff,

 v.                                                          Civil Action No. 2:18-cv-01281
                                                            Honorable Thomas E. Johnston
 NATHAN SCOTT STEPP, Individually as
 a member of the West Virginia State
 Police; ZACH W. HARTLEY, Individually
 as a member of the West Virginia State
 Police; OKEY S. STARSICK, Individually
 as a member of the West Virginia State
 Police; ROBERT B. HICKMAN,
 Individually as a member of the Roane
 County Sheriff's Department; ROANE
 COUNTY SHERIFF'S DEPARTMENT;
 and WEST VIRGINIA STATE POLICE,

      Defendants

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of foregoing AMemorandum of Law in
Support of Defendant Deputy Hickman’s Motion for Summary Judgment@ was served upon the
following parties through the Court=s Electronic Case Filing (ECF) system on this day, Monday,
September 9, 2019:
                                       Russell A. Williams
                            Katz, Kantor, Stonestreet & Buckner PLLC
                                   112 Capitol Street, Suite 200
                                     Charleston, WV 25301
                                   Counsel for Bradley Cottrell

                                      Vincent Arrigo
                                    Nicolette A. Ward
                                Romanucci & Blandin, LLC
                              321 North Clark Street, Suite 900
                                    Chicago, IL 60654
                                 Counsel for Bradley Cottrell
Case 2:18-cv-01281 Document 79 Filed 09/09/19 Page 19 of 19 PageID #: 485



                                 Michael Mullins
                             Steptoe & Johnson PLLC
                             Chase Tower, 17th Floor
                             707 Virginia Street, East
                                   PO Box 1588
                           Charleston, WV 25326-1588
             Counsel for Trooper Okey S. Starsick, Trooper Scott Stepp,
              Trooper Zach W. Hartley and West Virginia State Police




                                            /s/ John P. Fuller
                                          Charles R. Bailey (WV Bar #0202)
                                          John P. Fuller (WV Bar #9116)
                                          Jeffrey M. Carder (WV Bar #12725)
                                          BAILEY & WYANT, PLLC
                                          500 Virginia Street, East, Suite 600
                                          Post Office Box 3710
                                          Charleston, West Virginia 25337-3710
                                          T: 304.345.4222
                                          F: 304.343.3133
                                          cbailey@baileywyant.com
                                          jfuller@baileywyant.com
                                          jcarder@baileywyant.com
